Filed with the Securities and Exchange Commission on December 21, 2007 1933 Act Registration File No.333-75786 1940 Act File No. 811-10405 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 20 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 22 [X] (Check appropriate box or boxes.) ALPINE SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(866) 729-6633 Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Name and Address of Agent for Service) Copy to: Thomas Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, New York 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] OnDecember 21, 2007pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Alpine Dynamic Transformations Fund PROSPECTUS A Series of Alpine Series Trust 615 East Michigan Street 3rd Floor Milwaukee, Wisconsin53202 For more information call 1-888-785-5578 or View our website at www.alpinefunds.com Dated December 21, 2007 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities as an investment and has not passed on the adequacy or accuracy of this prospectus.It is a criminal offense to state otherwise. Table of Contents About the Fund 2 Investment Objective 2 Principal Investment Strategies 2 Who Should Invest 3 Main Risks 3 Fund Performance 4 Fees and Expenses 4 The Fund’s Investments and Related Risks 5 Portfolio Holdings Information 8 Management of the Fund 8 Portfolio Manager 9 How the Fund Values Its Shares 10 How to Buy Shares 10 Purchases by Mail 10 Purchases by Wire 12 For Subsequent Investments – By wire 13 Additional Information 13 Exchange Privilege 13 Exchanges by Telephone 14 Exchanges by Mail 14 How to Redeem Shares 14 Redeeming Shares by Mail 15 Redeeming Shares by Telephone 15 Redemption Fees 16 Additional Redemption Information 16 Tools to Combat Frequent Transactions 17 Shareholder Services 18 Dividends, Distributions and Taxes 19 Financial Highlights 20 Notice of Privacy Policy 21 Additional Information 22 About the Fund ALPINE DYNAMIC TRANSFORMATIONS FUND Investment Objective The Alpine Dynamic Transformations Fund (the “Fund”) seeks capital appreciation. Principal Investment Strategies To achieve its objective, under normal circumstances, the Fund will seek to invest in companies that, in the Adviser’s estimation, are entering or on the verge of entering an accelerated growth period catalyzed by transformation.
